Citation Nr: 9913320	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  94-21 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a myocardial 
infarction secondary to post-traumatic stress disorder.

2.  Entitlement to total rating based upon individual 
unemployability.   


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to 
September 1973.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from December 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied 
entitlement to a total rating based upon individual 
unemployability, and an October 1997 rating decision of the 
same RO, which denied service connection for a heart attack 
secondary to post-traumatic stress disorder.  

In April 1998, the Board remanded this case for further 
development, observing that the issue of service connection 
and entitlement to a total rating were inextricably 
intertwined.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  There is no medical evidence suggesting that coronary 
artery disease was caused by or made worse by post-traumatic 
stress disorder or that coronary artery disease otherwise is 
related to service.  

2.  The veteran's service connected disabilities do not 
preclude all forms of substantially gainful employment which 
are consistent with the veteran's educational background and 
occupational experience.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a myocardial infarction secondary to post-traumatic 
stress disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for a total rating based upon individual 
unemployability have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Myocardial Infarction

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, following a review of all of the 
evidence the Board finds that the appellant's claim is not 
substantiated by competent evidence, and as such it fails to 
meet the threshold requirement.  Therefore, the Board 
concludes that the appellant's claim is not well-grounded.

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A number of 
diseases, including heart disease, arteriosclerotic disease, 
and cardio-vascular renal disease, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498

The veteran seeks service connection for a cardiovascular 
disorder associated with a history of myocardial infarction.  
Treatment records document catheterization in December 1995 
in connection with coronary artery disease.  VA examinations 
in June 1997, the results of which document a history of 
myocardial infarction in December 1995, resulted in diagnoses 
that included coronary atherosclerosis, as well as 
hypertension.  

There is no evidence, however, of coronary artery disease, 
heart disease of any form, or hypertension in service or, for 
that matter, within a year of the veteran's separation from 
service.  The claims file, similarly, contains no medical 
opinion suggesting that the veteran's current cardiovascular 
disease has its onset or is attributable to service.  

The veteran maintains that his current disability was either 
caused by or aggravated by his service connected post-
traumatic stress disorder.  A disease which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  Moreover, 
when aggravation of a veteran's non-service connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

There is no medical opinion in the claims file that post-
traumatic stress disorder caused coronary artery disease or 
hypertension.  In fact, the opinions of the June 1997 VA 
examiners clearly rule out this possibility.  One examiner, 
for instance, indicated that "it is not possible . . . that 
[post-traumatic stress disorder] could cause the hypertension 
or resultant coronary problems."  

Notably, that same examiner did not completely rule out the 
possibility that post-traumatic stress disorder could make 
hypertension worse:  "There is some medical evidence to 
substantiate an exacerbation of hypertension by increasing 
the severity of symptoms in different psychiatric 
diagnoses."  This is a generalized statement based on the 
medical literature and is not specific to the veteran's 
contended condition.  That is, it is so general in nature, 
and nonspecific to the veteran's case, that the Board affords 
it little probative weight, as it does not provide medical 
evidence demonstrating a causal relationship between this 
veteran's service-connected PTSD and his heart disease.  See 
e.g. Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The 
examiner did add "It is possible that the patient's [post-
traumatic stress disorder] could exaggerate a hypertension 
diagnosis."  This aspect of the examiner's opinion, which 
does no more than postulate the possibility of a relationship 
between two entities, is too speculative to render the 
veteran's claim well grounded.  See Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998).  In light of the absence of medical 
evidence suggesting that the veteran's current cardiovascular 
disorder has its onset in service or that post-traumatic 
stress disorder actually caused or aggravated the veteran's 
current disorder, the veteran's claim for service connection 
for that disorder is not well grounded.  

II.  Individual Unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

The veteran does not meet the percentage requirements of 
4.16(b), and a total rating under that provision, therefore, 
is not warranted.  Service connection is in effect for post-
traumatic stress disorder, evaluated as 50 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and bilateral 
high frequency hearing loss, evaluated as noncompensable.  

An extraschedular assignment in this case, similarly, is not 
warranted because the evidence associated with the claims 
file reveals that the veteran's service-connected disability 
does not preclude substantially gainful employment.  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  According to 
statements contained in the claims file, the veteran has been 
unemployed since 1992.  As indicated in the Board's April 
1988 decision addressing the veteran's claim for an increased 
evaluation for post-traumatic stress disorder, post-traumatic 
stress disorder does not result in considerable impairment 
and does not, as such, preclude substantially gainful 
employment, notwithstanding the veteran's assertions at 
various points in time that his post-traumatic stress 
disorder rendered him unemployed since 1992.  The evidence 
associated with the claims file, moreover, does not suggest 
that tinnitus and noncompensable hearing loss either standing 
alone or in connection with post-traumatic stress disorder 
operate to preclude substantially gainful employment.

The Board has carefully considered all of the relevant 
evidence, including the report of a VA psychiatric 
examination dated in October 1996.  The examiner noted a 
global assessment of functioning (GAF) scale score of 50, 
which indicates serious symptoms.  However, the mental status 
examination at that time was essentially normal, aside from 
some initial hostility and inappropriate affect, and, aside 
from his PTSD, the examiner noted a diagnosis of a history of 
major depression, which is not a service connected disorder.  
Moreover, the psychiatrist specifically opined that the 
degree of overall impairment was moderate to severe, and the 
examiner did not indicate that the veteran's PTSD precluded 
employment.  In fact, no such medical opinion has been 
submitted.   

The rating schedule is designed to reflect the economic 
impact of the veteran's disability.  The veteran's claim does 
not present factors unique his case that would suggest a 
departure from the applicable rating criteria is warranted.  

The veteran indicated in a June 1996 statement that he was in 
receipt of Social Security benefits as a result of a "heart 
attack".  The RO has at least twice attempted to secure 
records of a grant of benefits by the Social Security 
Administration, apparently to no avail.  Moreover, service 
connection for a myocardial infarction has been denied, and 
the veteran has not claimed that the grant of benefits was 
predicated upon the existence of a disability for which 
service connection is in effect.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a total compensation rating based on individual 
unemployability must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A claim for service connection for a myocardial infarction 
secondary to post-traumatic stress disorder is denied.  

A total rating based upon individual unemployability is 
denied



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

